t c memo united_states tax_court ellis j salloum and mary virginia h salloum petitioners v commissioner of internal revenue respondent docket no filed date james g mcgee jr for petitioners clint j locke and thomas a friday for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency in and an accuracy- related penalty under sec_6662 a on petitioners’ federal_income_tax tax for their taxable_year of dollar_figure and dollar_figure respectively 1all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the issues for decision for petitioners’ taxable_year are does the dollar_figure that centerpoint medical center of independence llc d b a centerpoint medical center transferred to petitioner ellis j salloum during constitute a loan we hold that it does are petitioners liable for the accuracy-related_penalty under sec_6662 we hold that they are findings_of_fact all of the facts in this case which the parties submitted under rule have been stipulated by the parties and are so found petitioners resided in mississippi at the time they filed the petition at a time not established by the record centerpoint medical center of independence llc d b a centerpoint medical center cmc was engaged in recruiting petitioner ellis j salloum2 to join their medical practice as a vascular surgeon cmc’s recruiting efforts were successful on date cmc and petitioner entered into an agreement pursuant to a document titled physician recruiting agreement that comprised five documents including a document titled recruiting agreement we shall sometimes refer to 2unless otherwise stated our references to petitioner are to petitioner ellis j salloum all five of the documents included in the document titled physician recruiting agreement as the physician’s recruiting agreement we shall refer to the document titled recruiting agreement that is part of the physician’s recruiting agreement as the recruiting agreement petitioner signed each of the five documents that were included in the physician’s recruiting agreement except the document titled internal certification which was signed by certain representatives of cmc cmc and petitioner agreed in the physician’s recruiting agreement that petitioner was to join cmc’s medical practice in independence missouri for a period of at least months during which he was to engage in the private practice of medicine as a vascular surgeon petitioner was to work in cmc’s medical practice as an independent_contractor and cmc was to loan to petitioner dollar_figure to be advanced in monthly installments over a period of six months and that loan was to be evidenced by a promissory note one of the documents that is part of the physician’s recruiting agreement was titled compensation guarantee with forgiveness that document incorporated by reference and had attached to it another document titled 3in the first stipulation of facts the parties consistently described the transfer by cmc to petitioner of dollar_figure as a loan to him and as the dollar_figure loan we shall sometimes do the same promissory note we shall sometimes refer to the document titled compensation guarantee with forgiveness as the compensation guarantee with forgiveness agreement we shall refer to the document titled promissory note that was incorporated by reference in the compensation guarantee with forgiveness agreement and attached thereto as the promissory note petitioner not only signed the compensation guarantee with forgiveness agreement he also signed the promissory note the recruiting agreement the compensation guarantee with forgiveness agreement and the promissory note set forth the agreements of cmc and petitioner with respect to inter alia the dollar_figure that cmc agreed to loan to petitioner we shall sometimes refer collectively to the provisions of the recruiting agreement the compensation guarantee with forgiveness agreement and the promissory note that set forth the agreements of cmc and petitioner with respect to the dollar_figure that cmc agreed to transfer to him as the agreement with respect to the dollar_figure transfer to petitioner the recruiting agreement provided in pertinent part that petitioner agrees to engage in the private practice of medicine as a an vascular surgeon in the community on a full-time permanent basis for at least thirty-six months after physician petitioner commences said private practice of medicine the recruit- ing agreement further provided in pertinent part that cmc was to report in form 1099-misc miscellaneous income form 1099-misc any compensation that petitioner received regardless of whether he received cash compensation from cmc or compensation from cmc as a result of the forgiveness of amounts owed by petitioner to cmc the compensation guarantee with forgiveness agreement and the promis- sory note provided in pertinent part that petitioner was obligated to repay to cmc the dollar_figure that it agreed to and did loan to him the compensation guarantee with forgiveness agreement provided in pertinent part a hospital cmc hereby agrees to loan physician petitioner certain amounts of money which hospital shall advance as a guaran- tee of compensation_for physician totaling a maximum of dollar_figure hereinafter the guarantee amount for purposes of the recruiting agreement and any addenda thereto the guarantee amount shall be limited to the salary paid to or incurred on behalf of physician the parties agree and have verified that the guarantee amount represents no more than fair_market_value for physician’s speciality in the community b the guarantee amount shall be paid over a period of six months guarantee period in monthly installments guaran- tee payments e physician agrees to actively engage in the full-time practice of medicine in the community and geographic area served by hospital to bill all patients and third-party payors promptly for all services rendered and to use his her best efforts to collect all patient accounts hospital shall have the right to review and audit physician’s books_and_records for whatever period of time is necessary to assure compliance with the recruiting agreement and any addenda thereto f at the end of the guarantee period the sum of all guarantee payments made by hospital to physician during the guarantee period not otherwise repaid or recouped pursuant to any other provision in this addendum compensation guarantee with forgiveness agree- ment shall be calculated this amount represents the loan repay- ment amount which shall be due and payable by physician as evidenced by the attached promissory note exhibit a executed by physician although not included in the loan repayment amount additional_amounts may be due from physician to hospital in accor- dance with the terms of the addenda attached and made a part of the recruiting agreement interest on the loan repayment amount will begin to accrue at the end of the guarantee period however in an effort to encourage prompt payment interest will be forgiven on any amounts repaid within six months of the end of the guarantee period amounts so forgiven if any as well as any imputed_income as required_by_law will be reported on form_1099 as prescribed by the internal_revenue_service g notwithstanding in recognition of the fact that physician is establishing his her full-time medical practice in the community and geographic area served by hospital and to encourage physician to remain in the community and geographic area served by hospital beyond the guarantee period hospital agrees to forgive and cancel one thirtieth 30th of physician’s loan repayment amount as calculated above to hospital for each calendar month after the end of the guarantee period that physician remains in the full-time practice of medicine in the community and geographic area served by hospital maintains medical staff membership and privileges in good standing at hospital and remains available for emergency room coverage for patients of hospital’s emergency room amounts forgiven if any as well as any imputed_income as required_by_law will be reported on form_1099 as prescribed by the internal revenue service amounts paid in error to the physician will not be subject_to forgiveness h any failure by physician to comply with the terms of paragraph e of this addendum shall be considered a material breach of this ad- dendum and the recruiting agreement by physician and shall autho- rize hospital at its option to pursue the remedies described in the material breach section of the recruiting agreement the promissory note provided in pertinent part for value received the undersigned ellis salloum md physician or maker hereby promises to pay according to the terms of this note to cmc any and all amounts as are actually advanced to physician which is referenced to as the loan repayment amount in the attached recruiting agreement addendum pursuant to the terms of the physician recruitment agreement dated date between the hospital and physician the agreement to which this note is attached hereto and in which it is referred to as exhibit a which provisions are incorporated by reference herein together with interest at the rate per annum equal to the lower_of prime as reported in the money market rates section of the wall street journal on the date provided above plus one percent or the maximum rate permitted by law interest on the loan repayment amount will begin to accrue at the end of the guarantee period however interest will be forgiven on any amounts repaid within six months of the end of the guarantee period this forgiven amount if any will be reported on form_1099 as prescribed by the internal_revenue_service amounts outstanding under this note are subject_to forgiveness but shall become due and payable if physician shall fail at any time during the commitment period as defined in the agreement and incorporated by reference herein to fulfill his her obligations set forth in the agreement and such default shall continue for a period of days after the defaulting party receives written notice thereof from the other party specifying the existence of such default and the de- faulting party has not commenced a cure of such compliance and demonstrated continued diligent pursuit of such cure after notice of default in the event that physician does default on his her obliga- tions set forth in the agreement the hospital may at its option accelerate any outstanding debt to be immediately due and payable by the physician amounts so payable and interest shall be payable in thirty-six equal monthly installments the first such payment to be paid on the first business_day of the month following receipt of written notice that amounts are due hereunder and subsequent installments to be paid on the same day of each succeeding calendar month until all amounts have been paid the maker may prepay without premium or penalty all or any part of this note at any time and from time to time all payments shall be payable in lawful money of the united_states as security for the payment of principal and interest on this note maker hereby irrevocably grants to holder a security_interest in and irrevocably assigns to holder all accounts_receivable of maker’s private practice of medicine whether now existing or hereafter aris- ing but excluding those for goods or services to be paid for under any federal or state insurance or reimbursement program that prohib- its assignment of such receivables to secure maker’s payment and performance of this note including without limitation payment of all principal and interest on this note maker hereby agrees to permit holder to make regular audits of maker’s accounts_receivable balan- ces maker acknowledges and agrees that holder may file a ucc-1 financing statement to perfect holder’s security_interest in maker’s accounts_receivable if any of the events of default described below shall occur maker immediately shall give to holder and permit holder to collect all ac- counts receivable then existing or thereafter arising from maker’s private practice of medicine until all events of default are cured and maker also shall cooperate by endorsing and delivering to holder all checks and other_payments from maker’s accounts_receivable maker warrants and represents to holder that maker will not grant any security interests in or assign such accounts_receivable to any other person or entity during the term of this note maker further warrants and represents to holder that except for the security_interest granted by maker to list here all prior holders of a security_interest if any in the accounts_receivable _________ left blank in the promis- sory note that is part of the record such accounts_receivable presently are not subject_to any security_interest of any other creditor if at any time during the term of this note any of the following events each an event of default shall occur maker fails to pay any interest or principal when due hereunder and such failure to pay is not cured within ten days after holder gives written notice to maker of such failure to pay any voluntary or involuntary bank- ruptcy liquidation insolvency readjustment of debt or other similar act or proceeding shall be commenced by or against maker maker shall apply for or there shall be appointed a receiver custo- dian or trustee for all or a substantial part of maker’s assets maker shall make an assignment for the benefit of creditors maker shall be unable to pay its debts generally as they become due or maker breaches any of maker’s representations warranties or covenants then automatically upon the occurrence of or and at the election of holder upon the occurrence of or the entire amount of unpaid interest and principal hereunder shall become due and payable immediately without diligence presentment protest demand or notice of protest demand dishonor or nonpay- ment all of which are expressly waived hereby pursuant to the agreement with respect to the dollar_figure transfer to peti- tioner petitioner had an unconditional obligation to repay to cmc the dollar_figure that it transferred to him that obligation of petitioner was however subject_to a condition_subsequent that is to say if petitioner worked in cmc’s medical practice for at least six months cmc agree d to forgive and cancel one thirtieth 30th of physician’s loan repayment amount dollar_figure for each calendar month after the end of the guarantee period six months that physician petitioner remains in the full-time practice of medicine in the community and geographic area served by hospital maintains medical staff membership and privileges in good standing at hospi- tal and remains available for emergency room coverage for patients of hospital’s emergency room amounts forgiven if any as well as any imputed_income as required_by_law will be reported on form_1099 as prescribed by the internal_revenue_service amounts paid in error to the physician will not be subject_to forgiveness pursuant to the physician’s recruiting agreement in particular the compen- sation guarantee with forgiveness agreement and the promissory note that were part of the physician’s recruiting agreement in during the first six months of petitioner’s employment with cmc cmc loaned dollar_figure to him petitioner did not include the dollar_figure loan in gross_income for petitioners’ taxable_year and thus that amount was not taxed on disbursement to him during that year during cmc paid petitioner total nonemployee compensation of dollar_figure and reported that nonemployee compensation in form 1099-misc that it issued to him for that year cmc did not include the dollar_figure loan in form misc or in another information_return that it issued to petitioner for his taxable_year during cmc paid petitioner total nonemployee compensation of dollar_figure and reported that nonemployee compensation in form 1099-misc that it issued to him for that year in date petitioner terminated his employment with cmc during and cmc did not pay petitioner any nonemployee compensation cmc did not issue to petitioner form 1099-misc for his taxable_year sec_2011 or sec_2012 pursuant to the physician’s recruiting agreement in particular the compen- sation guarantee with forgiveness agreement and the promissory note that were part of the physician’s recruiting agreement during petitioner made pay- ments to cmc totaling dollar_figure petitioner’s repayments in repayment of the remaining balance of the dollar_figure that cmc had loaned to him in petitioners included schedule c profit or loss from business schedule c with their tax_return for their taxable_year return in the return petitioners showed total_tax of dollar_figure in the schedule c petitioners claimed petitioner’s repayments of dollar_figure as other expenses claimed schedule c repayment expenses respondent issued a notice_of_deficiency to petitioners for their taxable_year notice in that notice respondent determined to disallow the claimed schedule c repayment expenses of dollar_figure respondent also determined in the notice that petitioners are liable for their taxable_year for the accuracy- related penalty under sec_6662 opinion petitioners bear the burden of establishing that the determinations in the notice are erroneous see rule a 290_us_111 moreover deductions are a matter of legislative grace and petitioners bear the burden of establishing that they are entitled to any deduction claimed see 503_us_79 that this case was submitted fully stipulated under rule does not change petitioners’ burden_of_proof or the effect of a failure of proof see rule b 95_tc_82 aff’d 943_f2d_22 8th cir we turn first to whether petitioners are entitled to the claimed sched- ule c repayment expenses of dollar_figure the resolution of that issue depends on whether the dollar_figure that cmc transferred to petitioner during pursuant to the physician’s recruiting agreement constitutes a loan that is because as petitioners acknowledge a taxpayer is not entitled to deduct the repayment of a loan see 62_tc_878 11_bta_1299 consequently petitioners do not dispute that if we were to find that the dollar_figure that cmc transferred to petitioner during constitutes a loan they would not be entitled to the claimed schedule c repayment expenses of dollar_figure they do dispute however respondent’s position that the dollar_figure in question constitutes a loan the determination of whether a transfer of funds constitutes a loan is a question of fact see eg 54_tc_905 in order for a transfer of funds to constitute a loan at the time the funds are trans- ferred there must be an unconditional obligation ie an obligation that is not subject_to a condition_precedent on the part of the transferee to repay and an unconditional intention on the part of the transferor to secure repayment of the funds see eg 88_tc_604 aff’d without published opinion 855_f2d_855 8th cir dickinson v commissioner tcmemo_2014_136 at whether a transfer of funds constitutes a loan may be inferred from factors surrounding the transfer including the existence of a debt_instrument the exis- tence of a written loan agreement the provision of collateral securing the pur- ported loan the accrual of interest on the purported loan the solvency of the purported borrower at the time of the purported loan the treatment of the transferred funds as a loan by the purported lender and the purported borrower a demand for repayment of the transferred funds and the repayment of the trans- ferred funds see eg haag v commissioner t c pincite n 18_tc_780 aff’d per curiam 205_f2d_353 2d cir mcfadden v commissioner tcmemo_2002_166 wl at various factors surrounding the transfer during by cmc to petitioner of dollar_figure indicate that that transfer of those funds constitutes a loan including the following petitioner executed a promissory note in which he agreed to repay to cmc all amounts that cmc transferred to him and that the compensation guarantee with forgiveness agreement referred to as the loan repayment amount ie dollar_figure there was a loan agreement with respect to cmc’s transfer to petitioner of the dollar_figure in question that comprised the recruiting agreement the compensation guarantee with forgiveness agreement and the promissory note petitioner agreed to pay interest on the dollar_figure that he received from cmc at the rate specified in that note petitioner agreed to secure the repayment of the dollar_figure loan and the interest thereon by granting cmc a security_interest in all accounts_receivable of his private practice of medicine petitioner had the ability to repay the dollar_figure that cmc transferred to him petitioner in fact repaid the dollar_figure and petitioner and cmc treated the dollar_figure that cmc transferred to petitioner as a loan in that cmc did not include the dollar_figure loan in form 1099-misc or in any other information_return that it issued to petitioner for his taxable_year and petitioner did not include the dollar_figure in gross_income for petitioners’ taxable_year in the face of the various factors set forth above which indicate that the dollar_figure transfer to petitioner by cmc constitutes a loan petitioners nonetheless take the position that the dollar_figure that petitioner received from cmc should be considered an advance_payment of dr salloum’s salary made pursuant to the physician recruiting agreement not a loan we find petitioners’ position that the dollar_figure that cmc transferred to petitioner during does not constitute a loan to be inconsistent with the first stipulation of facts in that stipulation petitioners and respondent agreed inter alia that cmc agreed to loan mr salloum dollar_figure and that mr salloum received the dollar_figure loan within the first six months of his employment at cmc which occurred in in support of their position petitioners contend that there is no uncondi- tional obligation imposed on petitioner to repay the amount ie dollar_figure 4see supra note extended to him that is because according to petitioners a ny repayments of the dollar_figure would only become due if the petitioner materially breached the physician recruiting agreement as we understand the core of petitioners’ argument in support of their position that the dollar_figure that cmc transferred to him does not constitute a loan petitioners are contending that petitioner’s obligation to repay the dollar_figure that cmc transferred to him was subject_to a condition_precedent and consequently his obligation to repay that amount to cmc was not unconditional in advancing their position petitioners rely on the following language in the compensation guarantee with forgiveness agreement h any failure by physician to comply with the terms of paragraph e of this addendum shall be considered a material breach of this addendum and the recruiting agreement by physician and shall authorize hospital at its option to pursue the remedies described in the material breach section of the recruiting agreement according to petitioners w hen dr salloum terminated his employment with cmc any unearned advanced amounts became due to cmc petitioners’ reliance on only paragraph h in the compensation guarantee with forgiveness agreement ignores other pertinent provisions in the agreement with respect to the dollar_figure transfer to petitioner for example the compensation guarantee with forgiveness agreement also contained the following provisions a hospital cmc hereby agrees to loan physician petitioner certain amounts of money which hospital shall advance as a guarantee of compensation_for physician totaling a maximum of dollar_figure hereinafter the guarantee amount e physician agrees to actively engage in the full-time practice of medicine in the community and geographic area served by hospital to bill all patients and third-party payors promptly for all services rendered and to use his her best efforts to collect all patient accounts hospital shall have the right to review and audit physician’s books_and_records for whatever period of time is necessary to assure compliance with the recruiting agreement and any addenda thereto f at the end of the guarantee period the sum of all guarantee payments made by hospital to physician during the guarantee period not otherwise repaid or recouped pursuant to any other provision in this addendum compensation guarantee with forgiveness agreement shall be calculated this amount represents the loan repayment amount which shall be due and payable by physician as evidenced by the attached promissory note exhibit a executed by physician although not included in the loan repayment amount additional_amounts may be due from physician to hospital in accordance with the terms of the addenda attached and made a part of the recruiting agreement interest on the loan repayment amount will begin to accrue at the end of the guarantee period however in an effort to encourage prompt payment interest will be forgiven on any amounts repaid within six months of the end of the guarantee period amounts so forgiven if any as well as any imputed_income as required_by_law will be reported on form_1099 as prescribed by the internal_revenue_service g notwithstanding in recognition of the fact that physician is establishing his her full-time medical practice in the community and geographic area served by hospital and to encourage physician to remain in the community and geographic area served by hospital beyond the guarantee period hospital agrees to forgive and cancel one thirtieth 30th of physician’s loan repayment amount as calculated above to hospital for each calendar month after the end of the guarantee period that physician remains in the full-time practice of medicine in the community and geographic area served by hospital maintains medical staff membership and privileges in good standing at hospital and remains available for emergency room coverage for patients of hospital’s emergency room amounts forgiven if any as well as any imputed_income as required_by_law will be reported on form_1099 as prescribed by the internal_revenue_service amounts paid in error to the physician will not be subject_to forgiveness we have found that pursuant to the agreement with respect to the dollar_figure transfer to petitioner petitioner had an unconditional obligation to repay to cmc the dollar_figure that it transferred to him that obligation of petitioner was however subject_to a condition_subsequent that is to say if petitioner worked in cmc’s medical practice for at least six months cmc agree d to forgive and cancel one thirtieth 30th of physician’s loan repayment amount dollar_figure for each calendar month after the end of the guarantee period six months that physician petitioner remains in the full-time practice of medicine in the community and geographic area served by hospital maintains medical staff membership and privileges in good standing at hospital and remains available for emergency room coverage for patients of hospital’s emergency room amounts forgiven if any as well as any imputed_income as required_by_law will be reported on form_1099 as prescribed by the internal_revenue_service amounts paid in error to the physician will not be subject_to forgiveness based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that the dollar_figure that cmc transferred to petitioner during was not a loan petitioners do not dispute that if we were to find that the dollar_figure that cmc transferred to petitioner during constitutes a loan they would not be entitled to the claimed schedule c repayment expenses of dollar_figure we address now the accuracy-related_penalty under sec_6662 that respondent determined in the notice that section imposes an accuracy-related_penalty of percent of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 or a sub- stantial understatement_of_tax sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the circumstances 963_f2d_907 6th cir aff’g tcmemo_1991_179 91_tc_686 aff’d 893_f2d_656 4th cir the term negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 for purposes of sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the return sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown in the tax_return for that year or dollar_figure sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on all the pertinent facts and circumstances including the taxpayer’s efforts to assess the taxpayer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs reliance on the advice of a professional may demonstrate reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id in this connection advice is defined as a communication that reflects the adviser’s analysis or conclusion 136_tc_585 see sec_1_6664-4 income_tax regs moreover in order for a taxpayer to rely reasonably upon advice so as possibly to negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove by a preponderance_of_the_evidence that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir a taxpayer’s duty to file an accurate tax_return generally may not be avoided by the taxpayer’s claim that he or she relied on a tax_return_preparer see 88_tc_654 moreover a taxpayer’s unconditional reliance on a certified_public_accountant c p a does not standing alone constitute reasonable reliance in good_faith for purposes of sec_6664 and the regulations thereunder see 144_tc_306 a taxpayer has an obligation to exercise d iligence and prudence id in addition a taxpayer has a duty to read a tax_return that a c p a prepares for the taxpayer see id even if a taxpayer provided all the information necessary to enable a c p a to prepare an accurate tax_return the taxpayer still has a duty to read the tax_return and make sure that it is accurate see 70_tc_465 aff’d 651_f2d_1233 6th cir a taxpayer’s reliance on a tax_return_preparer with complete information regarding a taxpayer’s business activities does not constitute reasonable_cause if the taxpayer’s cursory review of the tax_return would have revealed errors see metra chem corp v commissioner t c pincite furthermore the mere fact that a c p a prepared a tax_return does not mean that he or she opined on any or all of the items reported in that return see neonatology assocs p a v commissioner t c pincite respondent bears the burden of production with respect to the accuracy- related penalty under sec_6662 that respondent determined in the notice see sec_7491 116_tc_438 to satisfy respondent’s burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the penalty see higbee v commissioner t c pincite although respondent bears the burden of production with respect to the accuracy-related_penalty under sec_6662 respondent need not introduce evidence regarding reasonable_cause or similar provisions t he taxpayer bears the burden_of_proof with regard to those issues id on the record before us we find that respondent has carried respondent’s burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 it is respondent’s position that petitioners are liable for their taxable_year for the accuracy-related_penalty because there is a substantial_understatement of tax for that year under sec_6662 in their return petitioners showed total_tax of dollar_figure in the notice respondent determined a deficiency of dollar_figure we agree with respondent that there is a substantial_understatement of tax for petitioners’ taxable_year see sec_6662 and a petitioners argue however that they are not liable under sec_6662 because they are not well-versed in the nuances of the tax law surrounding their claimed deductions and reasonably relied on the advice and the guidance of their c p a when they reported in their return the claimed schedule c repayment expenses of dollar_figure that respondent disallowed in the notice according to petitioners under sec_6664 there was reasonable_cause for and they acted in good_faith with respect to the underpayment for their taxable_year petitioners’ return is not part of the record we thus do not know whether petitioners retained someone to prepare or assist them in the preparation of that return let alone whether any person that they may have retained was a c p a moreover the record is devoid of evidence regarding what if any information they gave to any c p a that they may have retained and what if any advice any such c p a may have given them with respect to the claimed schedule c repayment expenses see neonatology assocs p a v commission- er t c pincite based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that there was reasonable_cause for and that they acted in good_faith with respect to the underpayment for their taxable_year on that record we find that petitioners have failed to carry their burden of establishing that they are not liable for their taxable_year for the accuracy-related_penalty because of a substantial_understatement of tax under sec_6662 5the record also is devoid of evidence with respect to the preparation of petitioners’ return 6respondent argues in the alternative that petitioners are liable for their taxable_year for the accuracy-related_penalty under sec_6662 because of negligence under sec_6662 because we have already held that petitioners continued we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent continued are liable under sec_6662 due to a substantial_understatement of tax under sec_6662 we need not reach that alternative argument
